DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 05/27/2020. Claims 1-20 are pending in the Application, with independent Claims 1, 11 and 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and 11 the limitation “tentatively determining, by the noise detector according to the determination, that the semiconductor device incurs noise” is indefinite. The definition for the word “tentatively” means hesitancy or uncertainty, which implies that it is not certain that the noise detector will detect noise based on the value of the timer.  
Claims 1, 11 and 20, the limitation “determining, responsive to the determination, that the semiconductor device incurs noise” is indefinite. It is unclear which   determination to use as criterion that the semiconductor device incurs noise, whether     to update a value of a timer, or the value of the timer satisfies a timer threshold.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Massetti et al. (Pub. No. US 20140312918) Pub. Date: 2014-10-23 in view of Vallis et al. (Pub. No. US 20120200524) Pub. Date:  2012-08-09.
Regarding independent Claims 1, 11 and 20, Massetti discloses  a system and  method for generating a random number, as illustrated in Figs. 1-4, comprising: 
obtaining, by a noise detector, a first result measured on a semiconductor device in one of a first set of tests;
Par. [0029] FIG. 2 illustrates elements of a system 200 for generating a random number.  System 200 includes cells 210a, . . . , 210n which comprise, respectively, source follower transistors Tsa, . . . , Tsn.  Par. [0030] System 200 may further comprise a detector module 220 “noise detector” to receive respective signals via bitlines 215a, . . . , 215n and, based on such signals, to detect for RTS noise events “first result” in some or all of Tsa, . . . , Tsn.
 comparing, by the noise detector, the first result with a first boundary value and a second boundary value;
[0033] In an embodiment, Tsa (or any other or Tsa, . . . , Tsn) includes one or more materials, dimensions, electrical parameters and/or other characteristics which facilitate detection of RTS noise events by detector module 220. For example, signal pulses output by cell 210a due to RTS noise events may meet some minimum threshold magnitude. [0039] At 320, method 300 may include, in response to a pulse of the first signal, indicating a detection of a first random telegraph noise event in the first source follower transistor. For example, the indicating at 320 may be in response to the pulse exceeding a threshold voltage level, current level, rate of change, time duration and/or the like.
based on the comparison update a value of a time;
 [0026]  Counter module 130 may be triggered by detector module 120 to perform an update to some count--referred to herein as a count update--which is being maintained with some or all of count bits 135. For example, a count update may update a count which counter module 130 is also updating in response to RTS noise events in another cell (not shown) of system 100. A count update may cause some or all of count bits 135 to increment a count, decrement a count, roll a count over to some initial value (e.g. zero), and/or the like.
Regarding independent Claims 1, 11 and 20, Massetti substantially discloses in Par.  [0039] At 320,  indicating a detection of a first random telegraph noise event in the first source follower transistor. For example, the indicating at 320 may be in response to the pulse exceeding a threshold voltage level, current level, rate of change, time duration and/or the like.
Massetti does not explicitly disclose “calculating a first delta value based on a difference between the first boundary value and the second boundary value; and comparing the first delta value with a noise threshold value”.
However, in analogous art, Vallis discloses in Par. [0111] FIG. 14, a waveform NOISE LEVEL that shows noise levels determined by a noise detection operation.  
[0112] Referring still to FIG. 14, at about time t0, noise values can exceed a first threshold. As a result, a noise detection operation can set a noise level to ON. Eventually, noise levels time out, and at time t1, noise levels can return to an OFF state. [0113] At about time t2, noise values can exceed a second threshold. As a result, a noise detection operation can set a noise level to Alarm. Eventually, noise levels time out, and at time t3, noise levels can return to an OFF state.
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate multiple noise levels  as taught by Vallis in the device of Massetti for the purpose of enhancing noise  detection reliability. 

Regarding Claims 2-5, 12-15, Massetti substantially discloses [0029] FIG. 2,  system 200 includes cells 210a, . . . , 210n which comprise, respectively, source follower transistors Tsa, . . . , Tsn. Some or all of cells 210a, . . . , 210n may be arranged in a row, column or other array. In an embodiment, one or more of cells 210a, . . . , 210n each provide functionality such as that of cell 110. System 200 may further comprise a detector module 220 to receive respective signals via bitlines 215a, . . . , 215n and, based on such signals, to detect for RTS noise events in some or all of Tsa, . . . , Tsn. Such output signals may be provided to a counter module 230 of system 200--e.g. where functionality of detector module 220 and counter module 230 corresponds, respectively, to functionality of detector module 120 and counter module 130.
Massetti does not explicitly disclose that the above functions, i.e.. noise detector and storage device are incorporated in a two different integrated circuit configuration layouts.
    However, as indicated above, system 200 of Massetti is functionally equivalent because it includes all Claimed features and therefore performs the same functions. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a functionally equivalent design in the device of Massetti for the purpose of detecting noise in integrated circuits, such as in cells 210a, . . . , 210n.
 
Regarding Claims 6, 7, 18, Massetti substantially discloses in Par. [0030] System 200 may further comprise a detector module 220 “noise detector” to receive respective signals via bitlines 215a, . . . , 215n and, based on such signals, to detect for RTS noise events “first result” in some or all of Tsa, . . . , Tsn.
Massetti does not explicitly disclose “obtaining, by the noise detector, a second result measured on the semiconductor device in one of a second set of tests”.
However, in analogous art, Vallis discloses in Par. [0108] If noise has been determined to above a first threshold, the noise can also be compared to a second threshold (1352). If a noise value is above a second threshold (Yes from 1352), a noise level can be set to a second value (Alarm) (1354). An operation can then end 1366. If a noise value is below a second threshold (No from 1352), an operation can also end 1366. In Par. [0113] At about time t2, noise values can exceed a second threshold. As a result, a noise detection operation can set a noise level to Alarm. Eventually, noise levels time out , and at time t3, noise levels can return to an OFF state.
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a second threshold as taught by Vallis in the device of Massetti for the purpose of obtaining a second test result for enhancing noise detection reliability.

Regarding Claim 8, Massetti discloses a first result measured on a semiconductor device; Par. [0030] System 200 may further comprise a detector module 220 “noise detector” to receive respective signals via bitlines 215a, . . . , 215n and, based on such signals, to detect for RTS noise events “first result” in some or all of Tsa, . . . , Tsn.

Regarding Claims 9,19, Massetti discloses determine, by the noise detector, a position of the semiconductor device; [0022] Source follower transistor Tsf (also known as a common-drain amplifier) may be coupled to provide a signal directly or indirectly to a detector module 120 of system 100. [0024] Detector module 120 may include circuitry to detect RTS noise events in Tsf. By way of illustration and not limitation, cell 110 may, at some point in time, be in a mode for providing via bitline 115 a signal having a baseline level of voltage (or current), where variations of the signal from such a baseline level are in response to RTS noise events in Tsf.

Regarding Claim 10, Massetti discloses the first set of tests satisfy a test condition; [0026] Counter module 130 may include or couple to a plurality of count bits 135 for variously storing binary values which, at some point in time, are provided together as a number 140 corresponding to sampled random telegraph noise events of the one or more cells of system 110.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: May 24, 2022
Non-Final Rejection 20220523
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov